—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Board of Education of the City District of New York, dated October 1, 1997, terminating the petitioner’s employment as a probationary teacher, the petitioner appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated May 8, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
As a probationary employee, the petitioner could be terminated without a statement of reasons provided that the termination was not in bad faith, in violation of statutory or decisional law, or for unconstitutional or illegal reasons (see, Matter of Williams v Commissioner of Off. of Mental Health of State of N. Y., 259 AD2d 623; Matter of Iannuzzi v Town of Brookhaven, 258 AD2d 651; Matter of Wilson v New York City Tr. Auth., 254 AD2d 426; Matter of Bass v New York City Tr. Auth., 236 AD2d 536). The petitioner bears the burden of establishing such bad faith or illegal reasons (see, Matter of *412Williams v Commissioner of Off. of Mental Health of State of N. Y., supra; Matter of Leskow v Office of Ct. Admin., 248 AD2d 1004; Matter of Dolcemaschio v City of New York, 180 AD2d 573), and conclusory allegations of bad faith are insufficient to meet this burden or to warrant a hearing (Matter of Leskow v Office of Ct. Admin., supra; Matter of Thomas v Abate, 213 AD2d 251).
The Supreme Court properly denied the' instant petition without a hearing. The respondent’s termination of the petitioner’s employment did not constitute bad faith or illegal conduct (see, Matter of Wilson v New York City Tr. Auth., supra; Matter of Sessoms v Abate, 223 AD2d 387; Matter of Nelson v Abate, 205 AD2d 454; Matter of Dolcemaschio v City of New York, supra). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.